Title: To George Washington from Gilbert Simpson, 31 August 1773
From: Simpson, Gilbert
To: Washington, George



Sr
Loudoun August the 31: 1773

Wth the almightys permission I Will do my Endevour To see your Land Tax discharged before the Last of next Week from this date and Sr I hope To see you before you go to Willamsburg but For Feare any Thing Should happen That I Could not Com inn as soon as I hope To do I Beg the Favour of you To Leve all That is To be don With Mr Lum Washington Which is one good Stanch Negrow Fellow That understands

how To work With horsses and other plantation business and one youngish Negro Woman and money To Carrey on your Mill For if the Mill Should not be begun This Fall The provisions must Cheifly be Laid in This Fal Whil it is To be had For I inten To have her begun Early in the Spring provided I Cant begin This Fal Which I Would do With all my heart but I am affrade it Will [be] Late before I Can moove my Family out heare is one Joseph Croos Who says he has don sum Work at your Mill and says your Miller knows him perfectly Well and he is Said To be an Exstronery Mill Right and is at work on a Mill For Mr Simon Triplet at This Time Who Gives him a dollar a day and alows that he is very Worthy of his higher and the said Croos says he Will undertak To buld your Mill if he and I Could agree and I Told him that I would Give him and answer after I saw you again So Sr I Would be Glad you inQuire of your Miller and by that means you Would Likely Find out his workmanship as I Expect the Miller is a Good Judg of Mill work. Sr I send you inClosd the vallwe of my horse and Gun and Remains your humble Ser. To Commd

Gilbt Simpson

